398 So. 2d 751 (1981)
Ex parte Jesse Lee MORRISON.
(In re: Jesse Lee Morrison v. State of Alabama).
79-312.
Supreme Court of Alabama.
March 6, 1981.
Donald J. McKinnon, Clayton, for petitioner.
Charles A. Graddick, Atty. Gen., and Sarah Kathryn Farnell, Asst. Atty. Gen., for respondent.
PER CURIAM.
The judgment of the Court of Criminal Appeals is reversed, and the cause is remanded to that court for reconsideration consistent with this Court's opinion in Beck v. State, 396 So. 2d 645 (Ala.1980). See, also Kyzer v. State, 399 So. 2d 330 (Ala.1981).
REVERSED AND REMANDED.
TORBERT, C. J., and MADDOX, FAULKNER, ALMON, SHORES, EMBRY, BEATTY and ADAMS, JJ., concur.
JONES, J., concurs in the result.
On remand, Ala.Cr.App., 398 So. 2d 751.
JONES, Justice (concurring in the result):
See my specially concurring opinion in Kyzer v. State, 399 So. 2d 330 (Ala.1981).